Citation Nr: 1028886	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty from May 1943 to January 1946.  
The Veteran passed away in February 1993; at the time of his 
death, he was not in receipt of VA compensation benefits.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  
In June 2009, the claim was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The purpose of the 
remand was to obtain additional medical records.  

The claim has since been returned to the Board for appellate 
review.  Upon reviewing the development that has occurred since 
June 2009, the Board finds there has been substantial compliance 
with its remand instructions.  The Board notes that the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall [v. West, 11 Vet. App. 268, 
271 (1998)] violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  The record indicates that the AMC obtained the 
requested records and included them in the claims folder for 
review.  It also contacted the appellant and asked that any 
additional information/comments she had with respect to her claim 
be sent to the AMC.  Thereafter, the AMC issued a Supplemental 
Statement of the Case (SSOC) after reviewing the results of the 
information obtained.  Based on the foregoing, the Board finds 
that the AMC substantially complied with the mandates of its June 
2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant the 
right to compliance with the remand orders).  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not in receipt of VA 
compensation benefits.  

2.  The Veteran died in February 1993; the Certificate of Death 
listed the cause of the Veteran's death as chronic obstructive 
pulmonary disease, bronchitis, peptic ulcer disease, and 
pancreatic insufficiency.  A possible subendocardial injury was 
also listed on the death certificate.  

3.  Competent evidence has not been presented that would 
etiologically link the Veteran's service or any incidents therein 
to the disabilities that caused or contributed to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board must 
examine whether the requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO sent notification to the appellant in August 2006 that 
informed her that evidence to support her claim must show that 
the Veteran died from a service-connected injury or disease and 
that she should provide medical evidence showing that service-
connected conditions caused or contributed to the Veteran's 
death.  She was also informed that VA would be responsible for 
obtaining relevant records from any Federal agency, such as the 
military, VA medical centers or the Social Security 
Administration, as well as records from State or local 
governments, private doctors and hospitals or current/former 
employers.  She was informed that she must provide enough 
information so that VA could request the records from the 
appropriate person or agency.  To the extent that there was any 
error in the notice provided to her, the error was harmless as 
the statement of the case provided her with notice of the 
applicable criteria for service connection for the cause of 
death.  The SOC also informed her that the Veteran was not in 
receipt of benefits at the time of his death.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009), as indicated under the facts and circumstances 
in this case.  The appellant and her representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The National Personnel Records Center advised the RO in December 
2006 that the Veteran's STRs were fire-related and that there 
were no surgeon general extracts.  If he was treated, the RO was 
advised to provide the necessary information so an additional 
search for records could be made.  A December 2006 letter 
informed the appellant that the service treatment records (STRs) 
were unavailable and that she should complete a Form NA 13055 so 
that additional sources could be contacted in an effort to obtain 
STRs.  The Board notes that in cases where the Veteran's service 
records are unavailable through no fault of the claimant, there 
is a heightened duty to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005); see also Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992) (VA has a duty to advise 
the claimant to obtain other forms of evidence to show an in-
service injury or condition).  The appellant did not submit a 
completed Form NA 13055 in response to the RO's letter but did 
provide her own lay statement.  She recounted that the Veteran 
reported to her that he did not have time to be treated and was 
more concerned about staying alive in combat.  She did not know 
what if anything or where he would have been treated for injuries 
in service.  In light of the above, the Board finds that VA has 
complied with the duty to notify and the duty to assist.  

The records indicate that the Veteran was on active duty during 
World War II and served in the European-African theatre-of-
operations.  Upon completion of his enlistment, he returned to 
CONUS.  

Approximately forty-seven years after he left the US Army, the 
Veteran passed away.  Per the Certificate of Death, the date of 
death was February 9, 1993; the immediate cause of death was 
determined to be chronic obstructive pulmonary disease (COPD).  
Also listed on the death certificate were the following disorders 
and disabilities:  bronchitis, peptic ulcer disease, pancreatic 
insufficiency, and a possible subendocardial injury.  The manner 
of death was listed as "natural" and an autopsy was not 
accomplished.  Following her husband's death, the appellant 
submitted a claim for VA benefits.  She asked that service 
connection for the cause of her husband's death be found and 
benefits awarded accordingly. 

The appellant asserts that she never remembered the Veteran 
complaining of stomach problems before service, however, he 
complained of stomach pains as soon as he returned from overseas.  
The remedies utilized were aspirin and milk as the Veteran did 
not like to go to doctors.  He talked about his stomach problems 
and several other medical issues that he and his friends dealt 
with in the Army, but he claimed that they were more concerned 
with staying alive in combat.  He would wake up screaming and 
fighting in the middle of the night and this went on until his 
death.  She had no doubt that the horrors of what he saw and 
experienced in WWII directly contributed to his ongoing medical 
issues in the years that followed and eventually contributed to 
his death.  Because of his refusal to discuss the war, she did 
not know what, if anything, or where he would have been treated 
for injuries in service.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  The appellant will be 
entitled to service connection for the cause of death if it is 
shown that the service-connected disabilities contributed 
substantially or materially to cause death; that they combined to 
cause death; or that they aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2009).  
However, service-connected disabilities of a static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions will not be held to have 
contributed to death resulting primarily from some other cause.  
38 C.F.R. § 3.312(c)(2) (2009).

The standards and criteria for determining whether or not a 
disability from which a Veteran has died is service-connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
Veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues 
involved in a claim for Dependency and Indemnity Compensation 
[DIC] are decided without regard to any prior disposition of 
those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2009); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The appellant has claimed that the Veteran's death was secondary 
to a disability that was related to service.  However, even 
assuming that the Veteran served in combat and experienced 
stomach problems in service, there is no evidence showing that 
the peptic ulcer disease that was shown many years after service 
was or may be related to "stomach" symptoms experienced in 
service and thereafter.  It is noted that the Veteran reported in 
connection with medical treatment in February 1990 that he had 
chronic intermittent abdominal pain particularly after eating 
meals and that this had been going on for years.  He also 
admitted to intermittent constipation alternating with diarrhea 
over many years.  However, there was no indication that this went 
back to his military service which ended 44 years earlier.  A 
sigmoid biopsy completed during February 1990 exhibited 
superficial necrosis, strongly suggestive of pseudo-membranous 
colitis.  In addition, there is no indication in the records of 
the conditions that resulted in his death having a relationship 
to his military service.  Accordingly, there is no obligation on 
the part of VA to obtain a medical opinion in this case pursuant 
to the duty to assist. 

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her belief that her husband's death was somehow related 
to his military service or that the disabilities listed on her 
husband's death certificate were caused by or the result of his 
distinguished military service.  The Board also believes that the 
appellant is sincere in expressing these hypotheses.  However, 
the matter at hand involves medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not competent 
to provide more than simple medical observations such as the fact 
that the Veteran reported that he had problems with his stomach.  
She is not competent to provide medical opinions regarding the 
diagnosis of the stomach problems or the etiology of the 
appellant's underlying cause of death which was chronic 
obstructive pulmonary disease, bronchitis, peptic ulcer disease, 
pancreatic insufficiency, and a possible subendocardial injury.  
See Barr.  Thus, the lay assertions are not competent to support 
a grant of service connection.

The medical evidence shows that the Veteran died from chronic 
obstructive pulmonary disease, bronchitis, peptic ulcer disease, 
pancreatic insufficiency, and a possible subendocardial injury.  
The Veteran was not service-connected for any of these 
disabilities, disorders, and diseases, nor had he ever submitted 
a claim for benefits involving chronic obstructive pulmonary 
disease, bronchitis, peptic ulcer disease, pancreatic 
insufficiency, and a possible subendocardial injury.

In other words, none of the medical evidence presented links the 
Veteran's death, and the diseases he suffered therefrom, with his 
military service.  In this instance, there is no medical evidence 
in support of a nexus of the death causing conditions to service.  
Despite the appellant's statements to the contrary, there is no 
medical evidence that suggests or insinuates that her husband's 
death was due to a disease or injury incurred in service.  As 
such, service connection is not warranted in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


